Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a nozzle configured to spray water under high pressure into said flow of gas, said spray of water in the form of a mist of water droplets, the resulting flow of gas having a relative level of humidity of between 70% and 100%.”  This language appears to recite that the water spray is separate from the gas before being sprayed into said gas.  This is inconsistent with the specification which does not recite the gas being separate from the water spray.  For the purposes of this examination, the examiner will assume the water spray and gas are the same.  
The term "high" in the claim 1 limitation reciting “high pressure” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant has not specified a pressure threshold to delineate “high pressure” from “not high pressure.”  The examiner will assume high pressure is any pressure which is capable of meeting the additional claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guilhem et al. (US 2011/0190926) in view of Gupte (US 2004/0226648) and further in view of Klems (US 5254197). 


As to claim 1, Guilhem discloses a machine capable of thermobonding of a flexible covering to a support (both material to be worked upon – does not further limit structure of claim – see MPEP 2115), of the type comprising: a housing 2 for a bed of particles fluidized by a flow of gas (gas is material to be worked upon), comprising a gas distributer 6a, a diffusion grating 7a, a bed of particles (particles 4 above 15) and a flexible cover sheet (fig 1);   a compression member 14 suitable for pressing the support onto the bed of particles, a gas supply system 5, 5a, 5b configured to supply the flow of gas (9, 20, fig 1, para 0044) such that the resulting flow has a relative level of humidity of between 70% and 100% such that the bed of particles is capable of being fluidized by said flow of gas; the housing comprises at least one emitter 11 of heat placed so that the heat are oriented in the direction of the compression member, wherein the heat penetrates the bed of particles at a location where the particles can contact a compression member (para 0020-0060;  fig 1-2b, penetration requested for heating).
Guilhem does not disclose that that the emitter is an electromagnetic (EM) wave emitter that emits electromagnetic waves that penetrate said bed of particles at a location said particles connect said compression member.
Gupte discloses a device for thermobonding of a flexible covering to a support comprising an EM wave emitter 24 in a housing placed so that the EM waves are oriented and emitted in the direction of the compression member 22 (fig 1-4; para 0016-0035).  The EM waves are the same type (microwaves) and same frequency (above 30 GHz – para 0008) as those used by applicant (para 0041 of Publication) and thus one would expect the waves to have same capable of penetrating the bed of particles. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the machine of Guilhem such that the emitter is an EM wave emitter that emits electromagnetic waves that penetrate said bed of particles at the location said particles connect said compression member as taught by Gupte as doing such improves cost efficiency and increases the versatility of the machine (para 0010). 
Gupte and Guilhem do not disclose the gas supply system comprises a nozzle capable of spraying a of mist water droplets under high pressure.  Klems discloses machine for bonding a flexible covering to a support wherein a gas supply system is configured to spray a mist of water droplets under high pressure into a gas such that the gas has a relative humidity of between 70-100% (means for spraying mist of water droplets 14 - col 3, lines 28-36, fig 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the machine of Guilhem and Gupte such that the gas supply system such that it comprises a nozzle capable of spraying a of mist water droplets under high pressure into a gas such the gas has a relative humidity of between 70-100% as taught by Klems above as such enables even heating (col 3, lines 38-52).

As to claim 2, Gupte discloses each wave emitter has an electromagnetic wave generator 22, a waveguide 25 and an antenna 25.  In the modified machine, the emitter 24 of Gupte replaces the emitter 11 of Guilhem.  Since Guilhem discloses the emitter being placed under the placed under the bed of particles (under grid 15) and being suitable for diffusing the heat through a solid angle centered on the emitter and at an angle suitable for intercepting the support, in the modified method the antenna will be placed under the bed of particles and being suitable for diffusing the electromagnetic waves through a solid angle centered on the antenna and at an angle suitable for intercepting the support.  As to claims 3 and 10, Gupte discloses the housing 63 and Guilhem discloses that it can be metal (para 0043)

As to claim 4, fig 6 of Gupte discloses the door.  

As to claims 5 and 11, Gupte discloses a stirrer inside the casing (para 0008 – circulation means).

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but are moot in view of the new ground(s) of rejection.  The applicant’s arguments with respect to the relative humidity have been addressed by the examiner in previous office actions (NF dated 7/20/2020, section 8).  The examiner’s previous arguments are maintained. 
The applicant asserts that Klems does not disclose a bed of particles.  Klems need not disclose such because Guilhem discloses said bed of particles.  Applicant is reminded that one cannot show nonobviousness by attacking references individually and in a vacuum of each other as a rejection under 35 U.S.C. 103 is a consideration relating to the combined teachings of the references (and not each reference in a vacuum of the others).  Applicant asserts that the section cited by the examiner in Klems is specific to the action of the water itself.  Examiner agrees that the cited section is specific to the function of the water, and the even heating advantage detailed by the examiner is specific to the ability of the Klems’ nozzle to spray water droplets and subject the droplets to microwave radiation. See Klems col 3, lines 44-49: “As the polarity of the field is alternated, the polar water molecules twist repeatedly in order to remain aligned with the field. This repeated twisting of the water molecules generates frictional heat evenly throughout the material.”  This even heating advantage is independent of the material being heated and would equally apply to a bed of particles.  Furthermore, the presence of the adhesive in Klems, and any alleged difference between the adhesive of Klems and Guilhem, is not germane to the merits of the rejection because the adhesives are material to be work upon and not part of the modified apparatus.  
Applicant argues that the proposed modification would result in spraying of the adhesive of Guilhem not the bed of particles.  This is not correct, because in the proposed modification the gas is still sprayed from below the bed of Guilham and directed upward.  The modification does not change the location Guilhem’s gas distribution system nor eliminate the presence of Guilhem’s bed.  Applicant’s argument that modifying Guilhem by injecting gas with a relative humidity of 70-100% would render Guilhem unsuitable for its intended purpose is not persuasive because the examiner is not proposing such a modification.  Guilhem’s apparatus is capable of spraying such a gas as detailed above and in previous office actions. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5176777, directed to fluidizing a bed of particles with gas. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748